DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 01/21/2020.  Claims 1–13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While claim 13 is an apparatus claim, no apparatus is described in conjunction with performing the method of claim 1, especially since the method of claim 1 could be practiced by hand.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–4, 6, & 9–11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,603,803 to Raak.
With regard to claim 1, Raak discloses a method for protecting a furnace floor of a black liquor recovery boiler (abstract), comprising: mixing protective material with a fluid to form a mixture comprising said protective material (Col. 2, lines 1–8; mixture is spent liquor mixed with sodium and sulphur); and covering the furnace floor by said mixture by allowing the mixture to stay on the furnace floor or by flowing the mixture onto the furnace floor (Col. 2, lines 1–8).
With regard to claim 2, Raak further discloses causing the mixture to flow onto the furnace floor from the outside of the furnace via an opening in a wall of the black liquor recovery boiler (Col. 2, lines 1–8).
With regard to claim 3, Raak further discloses pumping the mixture onto the furnace floor from the outside of the furnace (Col. 2, lines 1–8).
With regard to claim 4, Raak further discloses said mixing is performed prior to said pumping (Col. 2, lines 1–8; mixture is already mixed before being sent into the furnace).
With regard to claim 6, Raak further discloses settling the flown mixture on the floor by 25    gravity alone (Col. 2, lines 1–8).
With regard to claim 9, Raak further discloses the material comprises at least two different salts (Col. 2, lines 1–8; it is old and well-known in the art that the main inorganic compounds when combusting black liquor are sodium sulphate and sodium carbonate).
With regard to claim 10, Raak further discloses the material comprises at least two different salts selected from a group consisting of: sodium carbonate, sodium sulfate, sodium sulfide, sodium chloride, potassium carbonate, and potassium sulfate (Col. 2, lines 1–8; 
With regard to claim 11, Raak further discloses using a mixture whose melting point, after solidification, is lower than 850 °C (Col. 2, lines 1–8; it is old and well-known in the art that the melting point of smelt from a black liquor boiler is between 730–770°C; see “Recovery boiler floor protection”, Valmet Tech. Paper Series cited in Applicant’s IDS).
Allowable Subject Matter
Claims 5, 7–8, & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
July 20, 2021